                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF TENNESSEE
                            WINCHESTER DIVISION
  ____________________________________________________________________________


  DIVERSE MEDICAL MANAGEMENT,                     )
  INC., ET AL.,                                   )
                Plaintiffs,                       )
  v.                                              )
                                                  )
  PLATINUM GROUP USA, INC, ET AL.,                )
                                                  )
                   Defendants.                    )
                                                  ) Case No: 19-CV-00046
                                                  )
  PLATINUM GROUP USA, INC., ET AL.,               )
           Counterclaim Plaintiffs,               )
                                                  )
  v.                                              )
                                                  )
  DIVERSE MEDICAL MANAGEMENT,                     )
  INC., ET AL.,                                   )
                                                  )
                   Counterclaim Defendants.       )
                                                  )

       JOINT MOTION TO SET ASIDE THE ENTRY OF DEFAULT AND EXTEND
                 DEADLINE TO FILE RESPONSIVE PLEADINGS

            Come now, Plaintiffs Diverse Medical Management, Inc. and Azzam Medical Services,

 LLC (together, “Plaintiffs”), and Defendants, Americore Health, LLC (“Americore”) and Grant

 White (“White”) (together, “Defendants”), by and through their respective counsel, and hereby

 file this Joint Motion to Set Aside Entry of Default and Extend Deadline to File Responsive

 Pleadings (the “Joint Motion to Set Aside”). In support of this Joint Motion to Set Aside, the

 Parties state as follows:

               1. Defendant Americore was served with the Amended Complaint (Docket No. 8)

                  and Summons in this matter on July 25, 2019 (Docket No. 11). However, White


 02542525
Case 4:19-cv-00046-CLC-CHS Document 50 Filed 09/30/19 Page 1 of 4 PageID #: 695
               was not served at that time. On September 10, 2019, the Court’s Clerk entered an

               Entry of Default as to Americore (Docket No. 33) for failure to answer or

               otherwise plead in response to the Amended Complaint.

            2. Defendants have recently retained counsel to represent them in this matter. Upon

               retention, Defendants’ counsel immediately contacted Plaintiffs’ counsel to

               discuss the matter. Following those discussions, the Parties agreed to set aside the

               Entry of Default against Americore, and that counsel for White would accept

               service of the Amended Complaint and Summons on White’s behalf. White was

               served on September 13, 2019 (Docket No. 35).

            3. The Parties further agreed that the Defendants shall have an extension of time to

               move or otherwise plead in response to the Amended Complaint until twenty-one

               (21) days from entry of an Order.

            4. The Parties therefore request that this Court enter an Order setting aside the Entry

               of Default against Americore, and extending the deadline for Americore and

               White to move or otherwise plead in response to the Amended Complaint until

               twenty-one (21) days from entry of an Order on this Joint Motion to Set Aside.




 02542525                                        2

Case 4:19-cv-00046-CLC-CHS Document 50 Filed 09/30/19 Page 2 of 4 PageID #: 696
                                    Respectfully submitted,



                                    /s/Robert A. Peal
                                    Robert A. Peal
                                    Mark W. Lenihan
                                    SIMS|FUNK, PLC
                                    3322 West End Ave. Suite 200
                                    Nashville, TN 37203
                                    (615) 292-9335
                                    rpeal@simsfunk.com
                                    mlenihan@simsfunk.com

                                    COUNSEL FOR PLAINTIFFS DIVERSE
                                    MEDICAL MANAGEMENT, INC. AND AZZAM
                                    MEDICAL SERVICES, LLC.


                                    Seen and Agreed,


                                    /s/ Aaron W. Marcus
                                    Jared A. Cox (Bar No. 92523)
                                    Aaron W. Marcus (Bar No. 96178)
                                    BINGHAM GREENEBAUM DOLL LLP
                                    3500 PNC Tower
                                    101 South Fifth Street
                                    Louisville, KY 40202
                                    (502) 589-4200
                                    jcox@bgdlegal.com
                                    amarcus@bgdlegal.com

                                    Application for Pro Hac Vice Pending

                                    COUNSEL FOR DEFENDANTS, AMERICORE
                                    HEALTH, LLC, AND GRANT WHITE




 02542525                              3

Case 4:19-cv-00046-CLC-CHS Document 50 Filed 09/30/19 Page 3 of 4 PageID #: 697
                                 CERTIFICATE OF SERVICE

        On this, the 30th day of September, the undersigned certifies that he served a copy of the
 foregoing via the court’s CM/ECF System, or by electronic mail, upon the following:

                       J Scott Hickman
                       Lee Webb Campbell , II
                       SHERRARD ROE VOIGT & HARBISON, PLC
                       150 3rd Avenue South
                       Suite 1100
                       Nashville, TN 37201
                       615-742-4200
                       shickman@sherrardroe.com
                       wcampbell@srvhlaw.com

                       George R Mesires
                       Joan A Akalaonu
                       FAEGRE BAKER DANIELS LLP (IL)
                       311 South Wacker Drive,
                       Suite 4300
                       Chicago, IL 60606
                       312-356-5101
                       george.mesires@faegrebd.com
                       joan.akalaonu@faegrebd.com

                       Yasmin N Best
                       FAEGRE BAKER DANIELS LLP (CA)
                       11766 Wilshire Blvd,
                       Ste 750
                       Los Angeles, CA 90025
                       yasmin.best@faegrebd.com

                       David R. Smith
                       LAW OFFICE OF DAVID RANDOLPH SMITH AND ASSOCIATES
                       1913 21st Avenue South
                       Nashville, TN 37212
                       615-742-1775
                       Fax: 615-742-1223
                       drs@drslawfirm.com


                                              /s/Robert A. Peal
                                              COUNSEL FOR PLAINTIFFS




 02542525                                        4

Case 4:19-cv-00046-CLC-CHS Document 50 Filed 09/30/19 Page 4 of 4 PageID #: 698
